UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6324



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEMETRIUS LAMONT MCCULLERS, a/k/a Meek,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-96-51-BO)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrius Lamont McCullers, Appellant Pro Se. Anne Margaret Hayes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing Appel-

lant's motion to compel the Government to make a Fed. R. Crim. P.

35 motion or motion under U.S. Sentencing Guidelines Manual § 5K1.1
(1996), for a downward departure based on substantial assistance.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. United States v. McCullers, No. CR-96-51-BO

(E.D.N.C. Jan. 21, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2